Citation Nr: 1600033	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  12-22 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bipolar disorder.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Board hearing in his August 2012 VA Form 9.  He was scheduled for a travel Board hearing in October 2015; however, a review of the record indicates that the Veteran may have not received notice of the scheduled hearing.  Specifically, there are multiple addresses of record and both the August 2015 hearing notice letter and the September 2015 letter reminding him of the October 2015 travel Board hearing were returned as undeliverable.  The address used to notify the Veteran of the hearing appears to not be the current mailing address because subsequent mail was sent to a different address which is also reflected on the Veteran's Veterans Benefits Management System (VBMS) profile.  As the Veteran has not been afforded a hearing as he requested, it is appropriate to remand this case for due process reasons for the claims on appeal.


Accordingly, the case is REMANDED for the following action:

Clarify the Veteran's address, and schedule the Veteran for a hearing before a Veterans Law Judge at his local RO.  Notify him of the scheduled hearing at the latest address of record.  The case should then be processed in accordance with established appellate procedure.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




